                 Case 2:17-cv-01555-MLP Document 46 Filed 10/28/19 Page 1 of 7




 1                                                        HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6

 7

 8                          THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     COASTAL TRANSPORTATION, INC., a
10
     Washington corporation,
11                                                              Case No.: 2:17-cv-01555-MLP
                                             Plaintiff,
12
            vs.                                                 JOINT PRETRIAL STATEMENT
13 EAST WEST SEAFOODS L.L.C., a Washington
   limited liability company,
14

15
                                             Defendant.
16

17                                            JURISDICTION

18          Jurisdiction is vested in this court as follows:

19          Each of the claims of the parties presents a claim of admiralty and maritime jurisdiction
20 under 28 U.S.C. § 1333, and within the meaning of Fed. R. Civ. P. 9(h). Plaintiff is located in this

21
     district and Defendant does business in this district.
22
                                        CLAIMS AND DEFENSES
23
     A.     The Plaintiff will pursue at trial the following claim:
24

25          1.    Plaintiff will pursue its claim for unpaid freight charges against Defendant in the

26                amount of $20,366.04, consisting of charges of $354.13 for Invoice #IN018161,


     JOINT PRETRIAL STATEMENT - 1                                 HOLMES WEDDLE & BARCOTT, A
     Case No. 2:17-cv-01555-JLR                                    PROFESSIONAL CORPORATION
                                                                         999 THIRD AVENUE, SUITE 2600
                                                                           SEATTLE, WA 98104-4011
                                                                  TELEPHONE (206) 292-8008 | FAX (206) 340-0289
                Case 2:17-cv-01555-MLP Document 46 Filed 10/28/19 Page 2 of 7




 1               $868.00 for Invoice #IN018162, $300.00 for Invoice #IN018437, $16,880.22
 2
                 remaining outstanding under Invoice #IN018438, $760.02 for Invoice #IN018721,
 3
                 and $1,203.67 for Invoice #IN018843. Of these invoices, Defendant admits it was
 4
                 consignee for all of the foregoing except Invoice #IN018438.
 5
           2.    For interest, reasonable attorney fees, and costs incurred in pursuing this action.
 6

 7 B.      The Defendant will pursue at trial the following affirmative defenses:

 8         1.    Defendant never agreed to be bound by the terms of the contract between Hoppe and
 9               Coastal.    Hoppe ordered and paid for the bait shipped.              Defendant became an
10
                 accommodation bailee for Hoppe.
11
           2.    Plaintiff charged Defendant’s principal’s credit card for services not provided to
12
                 Defendant or Defendant’s principal.
13

14 C.      The Defendant will pursue at trial the following claim:

15         1.    Defendant will pursue payment of Coastal’s erroneous charges on Defendant’s

16               principal’s credit card plus interest.
17         2.    For reasonable attorney fees, and costs incurred in defending this action.
18
           3. Invoice #IN018438 is for the shipment of bait and misc. items from Seattle to Alaska.
19
                 Fisherman Todd Hoppe (“Hoppe”) ordered the transportation provided by Plaintiff.
20
           4. Hoppe separately negotiated with Plaintiff for the shipments and, more importantly,
21

22               paid for the shipping, directly.

23         5. Defendant acted as the accommodation bailee who received the bait on behalf of the

24               Hoppe. Defendant had no part in the contract.
25
           6. Plaintiff then charged Defendant’s principal’s credit card for shipping charges for
26
                 which it was not liable.

     JOINT PRETRIAL STATEMENT - 2                                 HOLMES WEDDLE & BARCOTT, A
     Case No. 2:17-cv-01555-JLR                                    PROFESSIONAL CORPORATION
                                                                        999 THIRD AVENUE, SUITE 2600
                                                                          SEATTLE, WA 98104-4011
                                                                 TELEPHONE (206) 292-8008 | FAX (206) 340-0289
                    Case 2:17-cv-01555-MLP Document 46 Filed 10/28/19 Page 3 of 7




 1             7. Defendant did use Plaintiff to ship some meat to Alaska. However, the meat was never
 2
                     delivered. For some reason Plaintiff always shipped it to a place where East West could
 3
                     not take delivery. The cost of the meat that was lost is over $5,000.00.
 4
     D.        The Plaintiff will contest the Counterclaim of Defendant.
 5
               1.    Plaintiff contends that all credit card charges to Defendant’s card were appropriate.
 6

 7                                             ADMITTED FACTS

 8             None.
 9                                               ISSUES OF LAW
10
               The following are the issues of law to be determined by the court:
11
     A.        Proposed by Plaintiff
12
               1.    What are the obligations of a consignee and shipper for freight charges?
13

14 B.          Proposed by Defendant

15             1.    Is a person who does not sign a contract liable for shipping charges when its only role

16                   is to take delivery of the shipper’s goods and store them for the shipper?
17             2.    Can a person be liable on a contract it did not sign?
18
               3.    When a shipper ships meat through a shipping company, because of failures of the
19
                     shipping company, is the shipper liable for shipping charges for the never-delivered
20
                     goods?
21

22                                                 WITNESSES

23 A.          PLAINTIFF’S WITNESSES

24             Will Testify
25                                                      Witness
          1.        Mr. Titshing (Matt) Yip
26
                    Care of Plaintiff’s Counsel

     JOINT PRETRIAL STATEMENT - 3                                     HOLMES WEDDLE & BARCOTT, A
     Case No. 2:17-cv-01555-JLR                                        PROFESSIONAL CORPORATION
                                                                            999 THIRD AVENUE, SUITE 2600
                                                                              SEATTLE, WA 98104-4011
                                                                     TELEPHONE (206) 292-8008 | FAX (206) 340-0289
                  Case 2:17-cv-01555-MLP Document 46 Filed 10/28/19 Page 4 of 7




 1        Mr. Yip will testify as to the documentation, billing, credit, and business practices of Plaintiff
          and his communications with Mr. Tsabouris, Defendant’s principal, and Todd Hoppe.
 2
                                                     Witness
 3        2.      Mr. Jerome P. (JP) Amo
                  Care of Plaintiff’s Counsel
 4
          Mr. Amo will testify as to the documentation, billing, credit, and business practices of Plaintiff
 5        and his communications with Mr. Tsabouris, Defendant’s principal, and Todd Hoppe.
 6        3.      Chris Tsabouris
                  Care of Defendant’s Counsel
 7
          Mr. Tsabouris will testify relating to his shipments of cargo with Plaintiff in 2017.
 8

 9 B.           DEFENDANT’S WITNESSES

10              Will Testify

11                                                    Witness
          1.       Chris Tsabouris
12                 Care of Defendant’s Counsel
13        Mr. Tsabouris will testify as to agreements, breaches, etc.
14        2.     Todd Hoppe
                 907-299-2045; hoppeent@gmail.com
15
          Mr. Hoppe will testify as to his agreement with Plaintiff, his payments, and in general the
16        statements included in his declaration.
17                                                 EXHIBITS
18
                The following exhibits may be received in evidence, if otherwise admissible, without
19
     further authentication, it being admitted that each is what it purports to be:
20
     A.         JOINT EXHIBITS:
21
          No.                                                            Admissibility           Authenticity or
22                                   Description                           Agreed              Admissibility Denied
                                                                                                 (State Reasons)
23
          1        Coastal Transportation, Inc.’s Complaint dated             ✔
24                 October 20, 2017.
          2        East West Seafoods L.L.C.’s Answer and                     ✔
25                 Counterclaim dated January 10, 2017.
26        3        Coastal Invoice #17038 in the amount of                    ✔
                   $2,616.87 dated Feb. 17, 2017.

     JOINT PRETRIAL STATEMENT - 4                                    HOLMES WEDDLE & BARCOTT, A
     Case No. 2:17-cv-01555-JLR                                       PROFESSIONAL CORPORATION
                                                                           999 THIRD AVENUE, SUITE 2600
                                                                             SEATTLE, WA 98104-4011
                                                                    TELEPHONE (206) 292-8008 | FAX (206) 340-0289
              Case 2:17-cv-01555-MLP Document 46 Filed 10/28/19 Page 5 of 7




 1                                                                                           Authenticity or
        No.                     Description                          Admissibility
                                                                                           Admissibility Denied
                                                                       Agreed
 2                                                                                           (State Reasons)

        4      Coastal Bill of Lading BK 2216 dated Feb. 17,                           No proof Defendant
 3                                                                                     received or signed it.
               2017.
 4      5      Coastal Invoice #17039 in the amount of                    ✔
               $8,251.59 dated Feb. 17, 2017.
 5
        6      Coastal Bill of Lading BK 2216-A dated Feb.                             No proof Defendant
 6             17, 2017.                                                               received or signed it.

 7      7      Coastal Invoice #17040 in the amount of                    ✔
               $8,251.59 dated Feb. 17, 2017.
 8
        8      Coastal Bill of Lading BK 2216-B dated Feb.                             No proof Defendant
 9             17, 2017.                                                               received or signed it.

10      9      Brown Line Invoice #INV213676 dated                                     No proof Defendant
               February 17, 2017.                                                      received or signed it.
11      10     Brown Line Invoice #INV213503 dated                        ✔
12             February 17, 2017.

13
        11     Coastal Record for $10,000 payment dated                   ✔
               February 17, 2017.
14      12     Coastal Record for credit card charge $8,251.59            ✔
               dated March 21, 2017.
15
        13     Coastal Record for credit card charge $868.46              ✔
16             dated March 21, 2017.
17      14     Coastal Bill of Lading BK 4378 dated April 15,                          No proof Defendant
               2017.                                                                   received or signed it.
18
        15     Coastal Bill of Lading BK 4406 dated April 15,                          No proof Defendant
19             2017.                                                                   received or signed it.

        16     Coastal Bill of Lading BK 4409 dated April 15,                          No proof Defendant
20                                                                                     received or signed it.
               2017.
21      17     Coastal Record for $15,000 payment dated                   ✔
               April 17, 2017.
22

23
        18     Coastal Bill of Lading BK 4544 dated April 18,             ✔
               2017.
24      19     Coastal Invoice #18161 in the amount of                    ✔
               $354.13 dated April 19, 2017.
25
        20     Coastal Bill of Lading BK 4565 dated Feb. 25,              ✔
26             2017.


     JOINT PRETRIAL STATEMENT - 5                                HOLMES WEDDLE & BARCOTT, A
     Case No. 2:17-cv-01555-JLR                                   PROFESSIONAL CORPORATION
                                                                       999 THIRD AVENUE, SUITE 2600
                                                                         SEATTLE, WA 98104-4011
                                                                TELEPHONE (206) 292-8008 | FAX (206) 340-0289
              Case 2:17-cv-01555-MLP Document 46 Filed 10/28/19 Page 6 of 7




 1                                                                                           Authenticity or
        No.                     Description                          Admissibility
                                                                                           Admissibility Denied
                                                                       Agreed
 2                                                                                           (State Reasons)


 3
        21     Coastal Invoice #18162 in the amount of $868               ✔
               dated April 19, 2017.
 4      22     Coastal Invoice #18437 in the amount $300                  ✔
               dated April 19, 2017.
 5

 6
        23     Coastal Invoice #18438 in the amount of                    ✔
               $31,880.22 dated April 28, 2017.
 7      24     Coastal Bill of Lading BK 5117 dated May 17,                            No proof Defendant
               2017.                                                                   received or signed it.
 8
        25     Coastal Bill of Lading BK 5118 dated May 17,                            No proof Defendant
 9             2017.                                                                   received or signed it.

10      26     Coastal Bill of Lading BK 5119 dated May 17,                            No proof Defendant
               2017.                                                                   received or signed it.
11      27     Coastal Bill of Lading BK 5120 dated May 17,                            No proof Defendant
               2017.                                                                   received or signed it.
12

13
        28     Coastal Invoice #18721 in the amount of                    ✔
               $760.02 dated May 17, 2017.
14      29     Coastal Invoice #18843 in the amount of                    ✔
               $1,203.67 dated May 19, 2017.
15
        30     Coastal Bill of Lading BK 5009 dated May 5,                             Agree that it is a
16             2017.                                                                   business record but no
                                                                                       indication of who
17                                                                                     wrote on it.

18      31     Coastal Statement dated September 20, 2017.                ✔
19      32     Coastal email to Hoppe dated May 5, 2017                   ✔
20      33     Coastal email to East West dated Sept 20, 2017             ✔
21      34     Thoreen letter to Casperson, dated Nov 15,                              408; Hearsay
               2017
22

23                                   ACTION BY THE COURT
24             a. This case is scheduled for trial (without a jury) on November 18, 2019 at 9:00 a.m.

25             b. Trial is scheduled for ___ days.
26
               c. Trial briefs shall be submitted to the court on or before November 8, 2019.

     JOINT PRETRIAL STATEMENT - 6                               HOLMES WEDDLE & BARCOTT, A
     Case No. 2:17-cv-01555-JLR                                  PROFESSIONAL CORPORATION
                                                                       999 THIRD AVENUE, SUITE 2600
                                                                         SEATTLE, WA 98104-4011
                                                                TELEPHONE (206) 292-8008 | FAX (206) 340-0289
              Case 2:17-cv-01555-MLP Document 46 Filed 10/28/19 Page 7 of 7




 1          This order has been approved by the parties as evidenced by the signatures of their counsel.
 2
     This order shall control the subsequent course of the action unless modified by a subsequent order.
 3
     This order shall not be amended.
 4
             DATED this              day of                        , 2019.
 5

 6

 7                                                  Honorable Michelle L. Peterson
                                                    United States District Court Judge
 8

 9 FORM APPROVED:

10
     Attorneys for Plaintiff                            Attorneys for Defendant
11
     HOLMES WEDDLE & BARCOTT, P.C.                      THE LAW OFFICE OF MARC S. STERN
12
     By: s/ John Casperson                              By: s/ Marc S. Stern
13   John E. Casperson, WSBA No. 14292                  Marc S. Stern, WSBA No. 8194
     999 Third Avenue, Suite 2600                       1825 NW 65th Street
14
     Seattle, WA 98104                                  Seattle, WA 98117-5532
15   Telephone: 206-292-8008                            Telephone: 206-448-7996
     Facsimile: 206-340-0289                            Facsimile: 206-297-8778
16   Email: casperson@hwb-law.com                       Email: marc@hutzbah.com
17

18

19

20

21

22

23

24

25
26


     JOINT PRETRIAL STATEMENT - 7                                HOLMES WEDDLE & BARCOTT, A
     Case No. 2:17-cv-01555-JLR                                   PROFESSIONAL CORPORATION
                                                                        999 THIRD AVENUE, SUITE 2600
                                                                          SEATTLE, WA 98104-4011
                                                                 TELEPHONE (206) 292-8008 | FAX (206) 340-0289
